DETAILED ACTION
This is a response to the Applicant’s Remarks filed 11/01/2021. Claim 21 is added. Claims 1-21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2020, 05/07/2021 and 01/14/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 -3, 5-9, 12-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Mishra et al. (US20140098813), hereinafter “Mishra”, in view of Zhang et al. (US20160134525) hereinafter “Zhang”.

Regarding claim 1, Mishra teaches in a virtualized environment (Fig. 2, 4):
A method implemented by a network controller, comprising: 
receiving a virtual machine (VM) event, wherein the VM event comprises a VM identifier (Fig. 5, [0067]: Block 500, a CNM (cloud network manager – executed by OpenFlow controller [0046]) receives notification that a VM is scheduled for activation on a virtualized server. Block 510: The CNM determines the VM’s MAC address (implies that the MAC address is in the notification)).
determining the VM as a target VM when the VM is a secondary VM ([0067]: In a network  of multiple VMs (Fig. 2,4], any second VM identified after the first/primary VM can be considered a secondary VM) ; 
determining a top of rack (TOR) switch corresponding to the target VM ([0067]: Blocks 515, 520, 525: Controller associates the MAC address with virtual switch that resides on the virtual server on which the VM will be activated. Block 525: Controller determines an MPLS label that associates the virtual switch with the TORS that is coupled with the virtual switch, which is associated with the VM.)
generating instruction information when wherein the instruction information comprises
a VM identifier of the target VM, and 
sending the instruction information to the TOR switch ([0067]: Block 530, After determining that the Controller send flow entry modification message to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM . See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS))
Mishra does not teach the status of the VM and the forwarding instructions: 
…an operating status of a VM corresponding to the VM identifier…

the instruction instructing the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM
However, Zhang teaches in a packet forwarding method corresponding to switch status in a virtualized environment:
…an operating status of a VM corresponding to the VM identifier (Zhang. See Fig. 2, [0078, 0083]: Step 20 – Ingress PE in an EVI determines a state of the EVI on the Egress PE, where the state of the EVI of the first Egress PE is Active, and determines that a state of the EVI on a second Egress PE is inactive. The state of the EVI of the PE is the state of the logical switch implemented in a virtual machine. [0083]: The Ingress PE device receives a BGP UPDATE message sent by the Egress PE device, where the BGP UPDATE message indicates that a state of the EVI on the Egress PE device is active or inactive).
…an operating status of the target VM is a secondary operating state See Fig. 2, [0078, 0083]: Step 20 – Ingress PE in an EVI determines a state of the EVI on the Egress PE, where the state of the EVI of the first Egress PE is Active, and determines that a state of the EVI on a second Egress PE is inactive (based on the BGP message). [0086-0087]: Step 31: Egress PE reads a state of each PE in an EVI on the Egress PE device. Step 32: Egress PE determines a state of the EVI on the Egress PE device according to the state of each Ethernet segment (ES) in the EVI on the Egress device)
the instruction instructing the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (Zhang [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3, where the BUM message originates from the first CE1 (Fig. 1). In this embodiment, the functionality of the network controller and the TOR associated with the destination CE are jointly realized by the PE device, and determines a target VM (PE2 or PE3) and sends instructions.)


Regarding claim 2, Mishra teaches:
The method according to claim 1, wherein the sending the instruction information to the TOR switch comprises: 
sending a forwarding traffic access control list to the TOR switch, wherein the forwarding traffic access control list corresponds to the target VM, and the forwarding traffic access control list comprises the instruction information ([0067]: Block 530, After determining the Virtual switch (Step 515), the Controller sends flow entry modification message to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM.) See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS)

Regarding claims 3  and 18, Mishra teaches:
The method according to claim 1, wherein the VM event further comprises a media access control (MAC) address of the VM Fig. 5, [0067]: Block 500, a CNM (cloud network manager – executed by OpenFlow controller [0046]) receives notification that a VM is scheduled for activation on a virtualized server. Block 510: The CNM determines the VM’s MAC address (implies that the MAC address is in the notification)).

Regarding claim 5, Mishra does not teach:
The method according to claim 1, wherein the operating status of the target VM is represented by a number
However, Zhang teaches:
the operating status of the target VM is represented by a number
 (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, then it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, then it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” can be Inactive (secondary operating state) and “1” can be Active (primary operating state). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process. 

Regarding claim 6, Mishra does not teach:
The method according to claim 1, wherein the secondary operating state is represented by a number 0, and a primary operating state is represented by a number 1. 
However, Zhang teaches:
the secondary operating state is represented by a number 0, and a primary operating state is represented by a number 1. (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” can be Inactive (secondary operating state) and “1” can be Active (primary operating state). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process.

Regarding claim 7, Mishra does not teach:
The method according to claim 1, wherein the operating status of the target VM is represented by using a true value or a false value 
However, Zhang teaches:
the operating status of the target VM is represented by using a true value or a false value
(Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” (also commonly known as False) can be Inactive (secondary operating state) and “1” (also commonly known as True) can be Active (primary operating state). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process.

Regarding claims 8 and 15, Mishra teaches:
The method according to claim 1, wherein the network controller and the TOR switch are in a same network. (Mishra Figs. 2, 4 [0063]: Management network 275 couples the TORs and the virtualized servers with management elements such as the CMN controller 260, in the same network.)

Regarding claims 9 and 16, Mishra teaches:
The method according to claim 8, wherein the network is software-defined networking (SDN). (See Fig. 2, [0046]: the CNM (cloud Network Manager) executed by an OpenFlow controller can install flow routes using OpenFlow into a virtual switch on a virtualized server where a VM is running.)

Regarding claim 12, Mishra teaches:
A method implemented by a top of rack (TOR) switch 
comprising: 
receiving instruction information, wherein the instruction information comprises a virtual machine (VM) identifier of a target VM ( Fig. 2, 4, [0067]: Blocks 515, 520, 525: Controller associates the MAC address (identifier in VM event) with virtual switch that resides on the virtual server on which the VM will be activated. Block 525: Controller determines an MPLS label that associates the virtual switch with the TORS that is coupled with the virtual switch, which is associated with the VM.)

Mishra does not teach the forwarding instruction in a virtualization environment:
and the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM
skipping, forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet, the received BUM data packet comprising information indicating that the BUM data -5-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809packet is to be sent to the target VM.
However, Zhang teaches the forwarding instruction and method:
and the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (Zhang  [0078-0080] Fig. 1. Steps 20 and 21. If PE1 determines, according to the BGP Update messages, that PE2 is in active state/PE3 is Inactive state, then the PE1 would forward the BUM message to CE4 via PE2. PE1 would skip/decline to forward BUM message via PE3 to CE4.); and 
skipping, forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet, the received BUM data packet comprising information indicating that the BUM data -5-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809packet is to be sent to the target VM.  (Zhang [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3 (and not onto CE4), where the BUM message originates from the first CE1 (Fig. 1). In this embodiment, the PE device determines a target VM (PE2 or PE3) and sends instructions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the status determination and forwarding teachings of Zhang into the VM activation method of Mishra in order to simplify the activation method based on the state of the logical switch on the virtual machine (active or not active), so that control overhead can be reduced and activation can occur without undue disruption to the client. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 13, Mishra teaches:
The method according to claim 12, wherein the receiving, instruction information comprises: 
receiving a forwarding traffic access control list (ACL); including 
the instruction information; and 
an outgoing interface list (OIF) based on the ACL, the OIF including 
the instruction information; and 
detecting that a destination address of the BUM data packet comprises an address of the target VM in the OIF.  ([0067]: Block 530, After determining the Virtual switch (Step 515), the Controller sends flow entry modification message (instruction information, see Fig. 4, 6 Flow tables) to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM.) See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS), as the destination address (VM’s) for the data packet.)
Mishra does not teach:
wherein the skipping forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet comprises: 
skipping forwarding the BUM data packet to the target VM when receiving the BUM data packet and
However, Zhang teaches:
wherein the skipping forwarding a received BUM data packet to the target VM according to the instruction information when receiving the BUM data packet comprises: 
skipping forwarding the BUM data packet to the target VM when receiving the BUM data packet  [0078-0080] Fig. 1. Steps 20 and 21. If PE1 determines, according to the BGP Update messages that PE2 is in active state/PE3 is Inactive state, then the PE1 would forward the BUM message to CE4 via PE2. PE1 would skip/decline to forward BUM message via PE3 to CE4. The PE embodies functionalities of both the network controller and the TOR, so communication between these two can be summarized by the resulting action to skip forwarding the BUM data package once the state of the destination PE has been determined to be Inactive.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the forwarding method of Zhang into the method of Mishra in order to reduce the data communication and control overhead to the VM when the state of the destination VM has been determined to be inactive. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14, Mishra teaches:
The method according to claim 12, wherein the instruction information is sent by a network controller to the TOR switch. ([0067]: Block 530, After determining that the Controller send flow entry modification message to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM. See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS))

Regarding claim 17, Mishra teaches:
A network controller, comprising at least one processor and a communications interface (Fig. 19: processor 1920, transceiver 1990 are present in block diagram for CNM), wherein 
the communications interface is configured to receive a virtual machine (VM) event, wherein the VM event comprises a VM identifier (Fig. 5, [0067]: Block 500, a CNM (cloud network manager – executed by OpenFlow controller [0046]) receives notification that a VM is scheduled for activation on a virtualized server. Block 510: The CNM determines the VM’s MAC address (implies that the MAC address is in the notification))
the at least one processor is configured to: 
determine the VM as a target VM based on the VM event when determining that the VM is a -6-LIAOAtty. Docket No.: DD-6990-0051 Appl. No. 16/830,809 secondary VM ([0067]: In a network  of multiple VMs (Fig. 2,4], any second VM identified after the first/primary VM can be considered a secondary VM); 
determine a top of rack (TOR) switch corresponding to the target VM ([0067]: Blocks 515, 520, 525: Controller associates the MAC address with virtual switch that resides on the virtual server on which the VM will be activated. Block 525: Controller determines an MPLS label that associates the virtual switch with the TORS that is coupled with the virtual switch, which is associated with the VM.)
and 
generate instruction information when wherein the instruction information comprises a VM identifier of the target VM, and 
and the communications interface is further configured to send the instruction information to the TOR switch ([0067]: Block 530, After determining that the Controller send flow entry modification message to virtual switch (associated with the TOR) to indicate that data packets (arriving at the TOR) matching the MPLS label and the VM’s MAC address should be forwarded to the VM. See Fig. 4, [0063]: Address mapping table 262 maps MAC address of a VM, MAC address of the virtual server, which is the virtual switch’s MAC address, that is running the VM, and a TORS link label (for the link between the virtual switch and the TORS)).

Mishra does not teach:
and an operating status of a VM corresponding to the VM identifier
detecting that the operating status of the VM is a secondary operating state,
the instruction information instructs the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM
However, Zhang teaches in a packet forwarding method for a virtualized environment
…an operating status of a VM (Zhang, See Fig. 2, [0078, 0083]: Step 20 – Ingress PE in an EVI determines a state of the EVI on the Egress PE, where the state of the EVI of the first Egress PE is Active, and determines that a state of the EVI on a second Egress PE is inactive. The state of the EVI of the PE is the state of the logical switch implemented in a virtual machine. [0083]: The Ingress PE device receives a BGP UPDATE message sent by the Egress PE device, where the BGP UPDATE message indicates that a state of the EVI on the Egress PE device is active or inactive).
…an operating status of the target VM is a secondary operating state See Fig. 2, [0078, 0083]: Step 20 – Ingress PE in an EVI determines a state of the EVI on the Egress PE, where the state of the EVI of the first Egress PE is Active, and determines that a state of the EVI on a second Egress PE is inactive. [0086-0087]: Step 31: Egress PE reads a state of each PE in an EVI on the Egress PE device. Step 32: Egress PE determines a state of the EVI on the Egress PE device according to the state of each Ethernet segment (ES) in the EVI on the Egress device)
the instruction instructing the TOR switch not to forward a broadcast, unknown unicast, or multicast (BUM) data packet to the target VM (Zhang [0080] Step 21: Ingress PE skips forwarding a BUM message to the (inactive) second Egress PE3, where the BUM message originates from the first CE1 (Fig. 1). In this embodiment, the functionality of the network controller and the TOR associated with the destination CE are jointly realized by the PE device, and determines a target VM (PE2 or PE3) and sends instructions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the status determination and forwarding teachings of Zhang into the VM activation method of Mishra in order to simplify the activation method based on the state of the logical switch on the virtual machine (active or not active), so that control overhead can be reduced and activation can occur without undue disruption to the client. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 20, Mishra does not teach:
The network controller according to claim 17, wherein the operating status of the target VM is represented by a number, or by a true value or a false value. 
However, Zhang teaches:
the operating status of the target VM is represented by a number, or by a true value or a false value. (Zhang [0095], Fig 4b: In the BGP update message format, the field “S” is a state indication field. When the content of the first state indication field is a first value, it is identified that a state of the route (ES) between the PE and CE is Active. When the content of the first state indication field is a second value, it is identified that a state of the route (ES) between the PE and CE is Inactive. The first value and the second value may be flexibly set according to the actual situation (in the example, “0” indicates Active, and “1” indicates Inactive. Or “0” (also commonly known as False) can be Inactive (secondary operating state) and “1” (also commonly known as True) can be Active (primary operating state). )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang into the method of Mishra in order to provide a simplified method for quickly identifying the state of the VM, to reduce packet decoding overhead, leading to an improved VM activation process.


 Claims 4, 10, 11, 19 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Mishra and Zhang, in further view of Guan (et al. (US20160323427) hereinafter Guan.

Regarding claims 4 and 19, Mishra and Zhang do not teach:
The method according to claim 1, wherein the operating status of the target VM is a fault tolerance (FT) state. 
However, Guan teaches about hot-standby, lock step redundancy in a virtualized environment:
the operating status of the target VM is a fault tolerance (FT) state. (Fig 2. [0035-0036]: Guan teaches a lock-step, hot-standby disaster tolerance system where the main VM runs on a main server, a standby VM runs on the standby server, whereby the standby VM/server is in an alternative state, meaning that main VM and standby VM run in parallel [0008]. That is, although the standby VM backs-up the main VM, both VMs receive and process data identically. Guan further teaches that both VMs generate output results identically, such that the standby VM/server can serve, when switched on-line, instead of the main server in view of the application layer semantics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guan into the methods of Mishra and Zhang in order to simplify and reduce control overhead [0043] for backup by implementing the lock-step, hot standby system whereby both main and standby VM/servers are operating identically in the virtualized environment, and the standby VM/server is ready to activate and function identically as the main VM/server. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10, Mishra and Zhang do not teach:
The method according to claim 1, wherein the VM is a backup VM of a primary VM. 
However, Guan teaches the hot-standby, redundant networking environment:
the VM is a backup VM of a primary VM. (Fig 2. [0035-0036]: Guan teaches a lock-step, hot-standby disaster tolerance system where the main VM runs on a main server, a standby VM runs on the standby server, whereby the standby VM/server is in an alternative state, meaning that main VM and standby VM run in parallel [0008] That is, although the standby VM backs-up the main VM, both VMs receive and process data identically. Guan further teaches that both VMs generate output results identically, such that the standby VM/server can serve, when switched on-line, instead of the main server in view of the application layer semantics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guan into the methods of Mishra and Zhang in order to simplify and reduce control overhead [0043] for backup by implementing the lock-step, hot standby system whereby both main and standby VM/servers are operating identically in the virtualized environment, and the standby VM/server is ready to activate and function identically as the main VM/server. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11, Mishra teaches:
The method according to claim 10, wherein the primary VM and the VM are on different physical hosts. (See Fig. 2, RACK 200A (including VS 205A-F) is different from RACK 200B (including VS 215A-F), is different from RACK 200C (including VS 225A-B). 

Regarding claim 21, Mishra and Zhang do not teach:
The network controller according to claim 17, wherein the VM is a backup VM of a primary and the primary VM and the VM are synchronized so that the VM receives a same instruction and generates a same response as the primary VM.
However, Guan in the area of standby VM in a virtualized environment, teaches
the VM is a backup VM of a primary and the primary VM and the VM are synchronized so that the VM receives a same instruction and generates a same response as the primary VM (Fig 2. [0035-0036]: Guan teaches a lock-step, hot-standby disaster tolerance system where the main VM runs on a main server, a standby VM runs on the standby server, whereby the standby VM/server is in an alternative state, meaning that main VM and standby VM run in parallel [0008] That is, although the standby VM backs-up the main VM, both VMs receive and process data identically. Guan further teaches that both VMs generate output results identically, such that the standby VM/server can serve, when switched on-line, instead of the main server in view of the application layer semantics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Guan into the methods of Mishra and Zhang in order to simplify and reduce control overhead [0043] for backup by implementing the lock-step, hot standby system whereby both main and standby VM/servers are operating identically in the virtualized environment, and the standby VM/server is ready to activate and function identically as the main VM/server. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461